DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-7 of U.S. Patent No. 10,784,549 B2 Although the claims at issue are not identical, they are not patentably distinct from each other it would have been obvious to one of ordinary skill in the art to connect an antenna to the linear-to-circular polarizer of US Patent No. 10,784,549 B2.
Patent Application 16/202684
US Patent No. 10,784,549 B2
 1. A polarizer antenna, comprising: 
an antenna operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer coupled to the antenna, the polarizer including: 
a plurality of cascaded anisotropic sheets having biaxial permittivity, each sheet having a principal axis rotated at different angles relative to an adjacent sheet about a z-axis of a 3-dimensional x, y, z coordinate system; and impedance matching layers disposed adjacent the cascaded sheets. 


2. A linear-to-circular polarizer, comprising: 
a plurality of cascaded anisotropic sheets, each sheet having a principal axis rotated at different angles relative to an adjacent sheet about a z-axis of a 3-dimensional x, y, z coordinate system; and impedance matching layers disposed adjacent the cascaded sheets.

3. The linear-to-circular polarizer of claim 2, where the cascaded sheets comprise anisotropic metallic patterns.

3. The linear-to-circular polarizer of claim 2, where the anisotropic metallic patterns have meanderline and metallic patch geometries.

4. The linear-to-circular polarizer of claim 3, where the anisotropic metallic patterns have meanderline and metallic patch geometries.
4. The linear-to-circular polarizer of claim 1, where the impedance matching layers comprise a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, and a third section having a third permittivity 3 greater than the second permittivity.

5. The linear-to-circular polarizer of claim 2, where the impedance matching layers comprise a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, and a third section having a third permittivity 3 greater than the second permittivity.
5. The linear-to-circular polarizer of claim 4, where each assembly of impedance matching layers comprises a plurality of different substrates.

6. The linear-to-circular polarizer of claim 5, where each assembly of impedance matching layers comprises a plurality of different substrates.
6. A polarizer antenna, comprising: 
an antenna operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer coupled to the antenna, the polarizer including: 
a plurality of cascaded anisotropic sheets having biaxial permittivity, each sheet having a principal axis rotated at different angles relative to an adjacent sheet about a z-axis of a 3-dimensional x, y, z coordinate system, the cascaded sheets comprising anisotropic 
impedance matching layers disposed adjacent the cascaded sheets, the impedance matching layers comprising a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity2 greater than the first permittivity, and a third section having a third permittivity 3 greater than the second permittivity. 



7. A linear-to-circular polarizer, comprising: 
a plurality of cascaded anisotropic sheets, each sheet having a principal axis rotated at different angles relative to an adjacent sheet about a z-axis of a 3-dimensional x, y, z coordinate system, the cascaded sheets comprising anisotropic metallic patterns 
impedance matching layers disposed adjacent the cascaded sheets, the impedance matching layers comprising a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, and a third section having a third permittivity 3 greater than the second permittivity.


Patent Application 16/202684
US Patent No. 10,840,573 B2
 1. A polarizer antenna, comprising: 
an antenna operable to at least one of transmit and receive polarized signals; a linear-to-circular polarizer coupled to the antenna, the polarizer including: 
a plurality of cascaded anisotropic sheets having biaxial permittivity, each sheet having a principal axis rotated at different angles sheet about a z-axis of a 3-dimensional x, y, z coordinate system; and impedance matching layers disposed adjacent the cascaded sheets. 


1. A linear-to-circular polarizer, comprising: 
a plurality of cascaded waveplates having biaxial permittivity, each waveplate having a principal axis rotated at different angles waveplate about a z-axis of a 3-dimensional x, y, z coordinate system; and impedance matching layers disposed adjacent the cascaded waveplates.
9. The linear-to-circular polarizer of claim 1, where each waveplate comprises a unit cell of an artificial anisotropic dielectric.


Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of copending Application No. 16/201,037 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the waveplate of claim 1 of Patent Application 16/201,037 is further defined in claim 9 to comprise a unit cell of an artificial anisotropic dielectric. Therefore the anisotropic sheets of claim 1 is not patentably distinct from the “waveplates comprising a unit cell of an artificial anisotropic dielectric” of Patent Application No. 16/202,684.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Patent Application No. 16/202,684
Patent Application 16/201,037
1. A polarizer antenna, comprising: 

an antenna operable to at least one of transmit and receive polarized signals; 

a linear-to-circular polarizer coupled to the antenna, the polarizer including: 

a plurality of cascaded anisotropic sheets having biaxial permittivity, each sheet having a principal axis rotated at different angles relative to an adjacent sheet about a z-axis of a 3-dimensional x, y, z coordinate system; and 


sheets.

an antenna operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer coupled to the antenna, the polarizer including: a plurality of cascaded waveplates having biaxial permittivity, each waveplate having a principal axis rotated at different angles relative to an adjacent waveplate about a z-axis of a 3-dimensional x, y, z coordinate system; and 
waveplates.
9. The polarizer antenna of claim 1, where each waveplate comprises a unit cell of an artificial anisotropic dielectric.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Odes (US 2015/0349431 A1) in view of Shindo (US 4,156,213).
As to claim 1, Odes teaches a polarizer antenna, comprising: 
an antenna (310, Fig. 4A) operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer (100, Fig. 4A) coupled to the antenna, the polarizer including: 
a plurality of cascaded anisotropic sheets (PTL1-PTLK, Figs. 2A and 4A) having biaxial permittivity (i.e. the unit cells UCn,m have different dimensions along x and y axes and different periodicities, paragraph [0037], and therefore have biaxial permittivity), each sheet having a principal axis (EX1- EXK Fig. 2A) rotated at different angles relative to an adjacent sheet about a z-axis of a 3-dimensional x, y, z coordinate system (paragraph [0037]).
Odes does not teach impedance matching layers disposed adjacent the cascaded sheets.
Shindo teaches impedance matching layers (28, 29, Fig. 5) disposed adjacent the cascaded waveplates (22, Fig. 5).

As to claim 2, Odes teaches the cascaded sheets comprise anisotropic metallic patterns (UCn,m, Fig. 2A) (i.e. the length and width of the unit cells are different, and therefore the unit cells are anisotropic).
As to claim 4, Odes does not teach the impedance matching layers comprise a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second section having a second permittivity 2 greater than the first permittivity, and a third section having a third permittivity 3 greater than the second permittivity.
Shindo teaches the impedance matching layers comprise a first assembly of impedance matching layers (28, Fig. 5) and a second assembly of impedance matching layers (29, Fig. 5), each of the first and second assemblies of impedance matching layers comprising a first section (28a, 29a, Fig. 5) having a first permittivity 1 and a second section (28b, 29b, Fig. 5) having a second permittivity 2 greater than the first permittivity (“the relative dielectric constants 1 and 2 of the matching layers 28a, 28b and 29a, 29b are selected to be 1.3 and 2.3, respectively,” col. 6, lines 45-47).
It would have been obvious to one of ordinary skill in the art to modify the device of Odes such that each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1 and a second section having a second permittivity 2 
Odes in view of Shindo does not explicitly teach a third section having a third permittivity 3 greater than the second permittivity. However, it would have been obvious to one of ordinary skill in the art to provide an additional matching layer having a different permittivity than the first and second matching layers, since the additional matching layer would be applying the same concept of Shindo of providing a gradual impedance transformation in order to minimize reflection loss.
As to claim 5, Odes does not teach each assembly of impedance matching layers comprises a plurality of different substrates.
Shindo teaches each assembly of impedance matching layers comprises a plurality of different substrate (28a, 28b and 29a, 29b, Fig. 5)
It would have been obvious to one of ordinary skill in the art to modify the device of Odes in view of Shindo such that each assembly of impedance matching layers comprises a plurality of different substrate, as taught by Shindo. One of ordinary skill in the art would have been motivated to make the modification in order to provide a gradual transition of the matching layers, thus reducing reflection loss (col. 6, lines 26-36).
Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Odes (US 2015/0349431 A1) in view of Shindo (US 4,156,213), further in view of Thomas et al. (US 2016/0156108 A1).
As to claim 3, Odes does not teach the anisotropic metallic patterns have meanderline and metallic patch geometries.

It would have been obvious to one of ordinary skill in the art to modify the anisotropic metallic patterns of the device of Odes in view of Shindo such that the anisotropic metallic patterns have meanderline and metallic patch geometries, as taught by Thomas. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the size of the linear-to-circular polarizer (“Each parallel meander line (20, 30) is loaded with electrically isolated capacitive elements (40) enclosed within some or all of the individual meander loops, allowing the polarizer to be made electrically smaller for a given wavelength,” abstract).
As to claim 6, Odes teaches a polarizer antenna, comprising: 
an antenna (310, Fig. 4A) operable to at least one of transmit and receive polarized signals; 
a linear-to-circular polarizer (100, Fig. 4A) coupled to the antenna, the polarizer including: 
a plurality of cascaded anisotropic sheets (PTL1-PTLK, Figs. 2A and 4A) having biaxial permittivity (i.e. the unit cells UCn,m have different dimensions along x and y axes and different periodicities, paragraph [0037]), each sheet having a principal axis (EX1- EXK Fig. 2A) rotated at different angles relative to an adjacent sheet about a z-axis of a 3-dimensional x, y, z coordinate system, the cascaded sheets comprising anisotropic metallic patterns (paragraph [0037]).
Odes does not teach impedance matching layers disposed adjacent the cascaded sheets, the impedance matching layers comprising a first assembly of impedance matching layers and a second assembly of impedance matching layers, each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1, a second 2 greater than the first permittivity, and a third section having a third permittivity 3 greater than the second permittivity. 
Shindo teaches impedance matching layers (28, 29, Fig. 5) disposed adjacent the cascaded sheets (22, Fig. 5), the impedance matching layers comprising a first assembly of impedance matching layers (28, Fig. 5) and a second assembly of impedance matching layers (29, Fig. 5), each of the first and second assemblies of impedance matching layers comprising a first section (28a, 29a, Fig. 5) having a first permittivity 1 and a second section (28b, 29b, Fig. 5) having a second permittivity 2 greater than the first permittivity (“the relative dielectric constants 1 and 2 of the matching layers 28a, 28b and 29a, 29b are selected to be 1.3 and 2.3, respectively,” col. 6, lines 45-47).
It would have been obvious to one of ordinary skill in the art to modify the device of Odes such that each of the first and second assemblies of impedance matching layers comprising a first section having a first permittivity 1 and a second section having a second permittivity 2 greater than the first permittivity, as taught by Shindo. One of ordinary skill in the art would have been motivated to make the modification in order to provide a gradual transition of the matching layers, thus reducing reflection loss (col. 6, lines 26-36).
Odes in view of Shindo does not explicitly teach a third section having a third permittivity 3 greater than the second permittivity. However, it would have been obvious to one of ordinary skill in the art to provide an additional matching layer having a different permittivity than the first and second matching layers, since the additional matching layer would be applying the same concept of Shindo of providing a gradual impedance transformation in order to minimize reflection loss.

Thomas teaches anisotropic metallic patterns having meanderline (20, Fig. 1) and metallic patch (40, Fig. 1) geometries.
It would have been obvious to one of ordinary skill in the art to modify the anisotropic metallic patterns of the device of Odes in view of Shindo such that the anisotropic metallic patterns have meanderline and metallic patch geometries, as taught by Thomas. One of ordinary skill in the art would have been motivated to make the modification in order to reduce the size of the linear-to-circular polarizer (“Each parallel meander line (20, 30) is loaded with electrically isolated capacitive elements (40) enclosed within some or all of the individual meander loops, allowing the polarizer to be made electrically smaller for a given wavelength,” abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER F HU whose telephone number is (571)272-5486.  The examiner can normally be reached on M-F: 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DAMEON E LEVI/Supervisory Patent Examiner, Art Unit 2845                                                                                                                                                                                                        



/JENNIFER F HU/            Examiner, Art Unit 2845